Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 12 is objected to because of the following informalities:  In claim 12, line 3, “the encoder strip” lacks a proper antecedence.  This should be changed to match the recitation of “a liner encoder strip” in line 5.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, and 5 are rejected under 35 U.S.C. 102(A0(1) as being clearly anticipated by Angulo (EP1029696B1).
Regarding claim 1, Angulo teaches an encoder strip mounting system, comprising: an encoder strip (33) having a first end, a second end opposite the first end, and an intermediate part between the first end and the second end (see para. 0051 and fig. 1 and 2); and a retainer (pin 60 as shown in fig. 2) to prevent the intermediate part of the encoder strip from shifting lengthwise with respect to an anchor point for the retainer located within a span of the intermediate part of the encoder strip (see para. 0042, 0065, and 0068).
Regarding claim 2, Angulo teaches that the retainer is rigid in the lengthwise direction to prevent the intermediate part of the encoder strip from shifting lengthwise when anchored at the anchor point (as shown in fig. 1 and 2; see also para. 0042, 0052, and 0054).
Regarding claim 4, Angulo teaches that the retainer includes a pin to pin the retainer to the intermediate part of the encoder strip (note pin 60 in fig. 1 and 2).
Regarding claim 5, Angulo teaches an encoder strip mounting system (as shown in fig. 1-2), comprising: an encoder strip (33 as shown in fig. 2) having a first end, a second end opposite the first end (two ends are clearly shown in fig. 1), and an intermediate part between the first end and the second end (clearly shown in fig. 1); a first anchor anchoring the first end of the encoder strip (note the plurality of pins 60 and slots LPS shown in fig. 1-2; the first one of these closest to the first end is the first anchor); a second anchor anchoring the second end of the encoder strip (the anchor shown in fig. 1 on the end opposite the first end); a third anchor anchoring the intermediate part of the encoder strip to an intermediate anchor point (the middlemost anchor among the plurality shown in fig. 1); and a retainer (pin 60) connected between the third anchor and the intermediate part of the encoder strip, the retainer being rigid in a lengthwise direction to prevent the intermediate part of the encoder strip from shifting lengthwise with respect to the intermediate anchor point (as shown in fig. 1-2; see also para. 0042, 0052, 0054, and 0081).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 3 is are rejected under 35 U.S.C. 103 as being unpatentable over Angulo (EP1029696B1) in view of Kummetz et al. (US 8,997,368 B2).
Regarding claim 3, Angulo teaches the system of Claim 2, as discussed above, but fails to teach that the retainer includes a clamp to clamp the intermediate part of the encoder strip.  
Kummetz et al. teach a clamp (10, 110 in fig. 5) for clamping an intermediate part of an encoder strip (3, as shown in fig. 1; see col. 5, lines 37-53, and col. 5, line 57, through col. 6, line 11).
It would have been obvious to persons having ordinary skill in the art to incorporate a clamp to clamp the intermediate part of the encoder strip of Angulo because Kummetz et al. teach that this would have provided for fixing the direction of motion of a scale to desirable directions (see col. 1, lines 52-67),

Claims 6-8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Angulo (EP1029696B1) in view of Yeoh et al. (US 7,211,756 B1).
Regarding claim 6, Angulo teaches the system of Claim 5, as discussed above, but fails to teach an elastic member connected between the first anchor and the first end of the encoder strip to pull lengthwise on the first end of the encoder strip and between the second anchor and the second end of the encoder strip to pull lengthwise on the second end of the encoder strip.  
Yeoh et al. teach an elastic member (spring 55) connected between the first anchor and the first end of the encoder strip (53) to pull lengthwise on the first end of the encoder strip (as shown in fig.5) and (spring 57) between the second anchor and the second end of the encoder strip (53) to pull lengthwise on the second end of the encoder strip (as shown in fig. 5; see col. 4, lines 21-38).
It would have been obvious to persons having ordinary skill in the art to include the elastic member of Yeoh et al. into the system of Angulo et al. because Yeoh et al. teach that this would have provided for improved alignment (see col. 4, lines 35-38).
Regarding claim 7, Yeoh et al. also teaches that the elastic members are a first spring (55) connected between the first anchor and the first end of the encoder strip (53) to pull lengthwise on the first end of the encoder strip (as shown in fig. 5); and a second spring (57) connected between the second anchor and the second end of the encoder strip (53) to pull lengthwise on the second end of the encoder strip (as shown in fig. 5).  
Regarding claim 8, Angulo teaches that the retainer (pin 60 and corresponding slot LPS in fig. 1-2 is flexible in a lateral direction and/or in a crosswise direction. 
Regarding claim 10, Angulo teaches that the retainer includes a pin (60) pinning the intermediate part of the encoder strip to the retainer (as shown in fig. 1-2).  
Regarding claim 11, Angulo teaches that the intermediate part of the encoder strip includes a first lengthwise part with markings (e.g., to the left of 61 and 62 in fig. 2), a second lengthwise part (to the right of 61 and 62 in fig. 2), and a slot (61 and 62) separating the first part and the second part, the retainer (60) connected to the second part of the encoder strip such that the markings on the first part of the encoder strip are not obstructed by the retainer (as shown in fig. 1-2; the markings to the left of the pin 60 in fig. 1 are not obstructed by the retainer).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Angulo (EP1029696B1) in view of Yeoh et al. (US 7,211,756 B1), as applied to claim 6, above, in further view of Kummetz et al. (US 8,997,368 B2).
Regarding claim 9, Angulo and Yeoh et al. teach the system of Claim 6, as discussed above, but fails to teach that the retainer includes a clamp clamping the intermediate part of the encoder strip to the retainer.  
Kummetz et al. teach a clamp (10, 110 in fig. 5) for clamping an intermediate part of an encoder strip (3, as shown in fig. 1; see col. 5, lines 37-53, and col. 5, line 57, through col. 6, line 11).
It would have been obvious to persons having ordinary skill in the art to incorporate a clamp to clamp the intermediate part of the encoder strip of Angulo because Kummetz et al. teach that this would have provided for fixing the direction of motion of a scale to desirable directions (see col. 1, lines 52-67),

Claims 12, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Angulo (EP1029696B1) in view of Buller et al. (US 2017/0334024 A1).
Regarding claim 12, Angulo teaches a position sensing system (see fig. 1 and 2) comprising a carriage (20) operatively connected to 10a linear encoder strip (33 as shown in fig. 1-2), the linear encoder strip (33) having a first end, a second end opposite the first end (note two ends shown in fig. 1-2), an intermediate part between the first end and the second end (as shown in fig.1-2), and markings on the intermediate part of the encoder strip to indicate position lengthwise within the work area (as shown in fig. 1-2);  a reader (133 in fig. 1) on the carriage (20) to read the markings on the intermediate part of the encoder strip (as shown in fig. 2); a first anchor anchoring the first end of the encoder strip (note the plurality of pins 60 and slots LPS shown in fig. 1-2; the first one of these closest to the first end is the first anchor); a second anchor anchoring the second end of the encoder strip (the anchor shown in fig. 1 on the end opposite the first end); a third anchor anchoring the intermediate part of the encoder strip lengthwise at an intermediate anchor point within a length of the work area (the middlemost anchor among the plurality shown in fig. 1); and a retainer (pin 60) connected between the third anchor and the intermediate part of the encoder strip to prevent the intermediate part of the encoder strip from shifting lengthwise with respect to the intermediate anchor point (as shown in fig. 1-2; see also para. 0042, 0052, 0054, and 0081).
Regarding claim 12, Angulo fails to teach that the position system is a position sensing system for an additive manufacturing machine having a work area within which an object is built and a carriage operatively connected to the encoder strip to carry a manufacturing component back and forth over the work area.  Although Angulo clearly teaches a printing apparatus (see para. 0098).
Buller et al. teach a printer for use as an additive manufacturing machine (see para. 0002) having a work area within which an object is built and also teach incorporating a linear encoder strip (see “liner encoder” in para. 0246).
  It would have been obvious to persons having ordinary skill in the art to adapt the system of Angulo to an additive manufacturing machine having a work area within (e.g., as that taught by Buller et al.) because Buller et al. teach using a printer system for this purpose (See para. 0002).  Persons having ordinary skill in the art would have made this adaptation motivated by a desire to apply the system of Angulo to other economic markets such as the 3D printing suggested by Buller et al.WO 2019/112559PCT/US2017/064656
Regarding claim 13, Angulo clearly teaches having the intermediate anchor point positioned within the length of the work area such that the manufacturing component carried by the carriage is centered lengthwise over the work area when the reader is aligned with the intermediate anchor point (see fig. 1-2 and note para. 0081). 
Regarding claim 15, Angulo teach that the markings include optical markings; and the reader includes an optical reader (see para. 0075).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Angulo (EP1029696B1) in view of Buller et al. (US 2017/0334024 A1), as applied to claim 12, above, in further view of Yeoh et al. (US 7,211,756 B1).
Regarding claim 14, Angulo and Buller et al. teach the system of Claim 12, as discussed above, but fail to teach a first spring connected between the first anchor and the first end of the encoder strip to pull lengthwise on the first end of the encoder strip; and a second spring connected between the second anchor and the second end of the encoder strip to pull lengthwise on the second end of the encoder strip.  
Yeoh et al. teach a first spring (55) connected between the first anchor and the first end of the encoder strip (53) to pull lengthwise on the first end of the encoder strip (as shown in fig.5) and a second sprig (57) between the second anchor and the second end of the encoder strip (53) to pull lengthwise on the second end of the encoder strip (as shown in fig. 5; see col. 4, lines 21-38).
It would have been obvious to persons having ordinary skill in the art to include the elastic member of Yeoh et al. into the system of Angulo et al. and Buller et al. because Yeoh et al. teach that this would have provided for improved alignment (see col. 4, lines 35-38).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   The additional references made of record disclose encoder devices of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R. LEE whose telephone number is (571)272-2477. The examiner can normally be reached Monday - Friday, 8:00 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on (571) 272- 2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN R LEE/               Primary Examiner, Art Unit 2878